DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claim 1 is amended. Claim 2 is cancelled. Claim 9 is withdrawn. Claims 1 and 3-8 are presently examined.

Applicant’s arguments regarding the objection to claim 1 have been fully considered and are persuasive. The objection of 11/10/2021 is withdrawn.

Claim Interpretation
Regarding claim 8, the limitation “wherein an exterior of the tool is shaped generally complementary to an interior shape of a grip” is recited. While this may be a relative term since a grip can have different shapes, applicant’s specification discloses that, in the context of the invention, a grip is substantially U-shaped or C-shaped [0019]. This is considered to be an objective boundary for the claim, which is therefore definite. See Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1371-72, 112 USPQ2d 1188, 1193 (Fed. Cir. 2014). For the purposes of this Office action, the limitation will be interpreted as if it required a tool having a U-shape or C-shape.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (US 8,597,015) in view of Boehm (US 2,420,119).

Regarding claim 1, Henderson discloses a method for shaping an airfoil (abstract) in which a prepreg assembly is placed over a tool (column 6, lines 45-55) and shaped by a force application system (column 7, lines 45-52). The forming system comprises the tool and a shaping system (figure 4, reference numeral 404) with a frame (figure 4, reference numeral 402) and a positioning section (figure 4, reference numeral 410) that is moved by a movement system (figure 4, reference numeral 412) in the direction of the vertical axis (column 9, lines 37-46, figure 4, reference numeral 416). It is evident from the drawings that the positioning sections are only movably vertically. The tool has two approximately vertical planar sections connected by a curved portion (figure 5). First and second force application assemblies (figure 5, reference numeral 504, 506) are movably associated with the frame and attached to the underside of the positioning section (column 10, lines 25-35). The positioning section is therefore considered to meet the claim limitation of carriage. The force application assemblies are moved along horizontal axes (figure 5, reference numeral 512, 514) by actuators of first and second movement systems (column 10, lines 16-24, figure 5, reference 508, 510). It is evident that the horizontal movement of the first and second force application systems is movement relative to the positioning systems since the positioning systems are only moved vertically. The force is applied to the prepreg by bladders (column 10, lines 36-50, figure 5, reference numeral 524, 526). Henderson does not explicitly disclose applying pressure to the prepreg using rollers.
Boehm teaches a method for bending sheet material (column 1, lines 1-12) in which pressure is applied to the sheet by spaced rollers (column 3, lines 72-75) that apply downward pressure so as to shape the entire sheet to the curvature of the mold (column 4, lines 50-65).
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the bladders of Henderson for the rollers of Boehm. One would have been motivated to do so since Henderson discloses applying pressure using bladders and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Regarding claim 3, Boehm teaches that the rollers are pulled towards the tool (column 4, lines 1-24) as they are vertically lowered so that they maintain contact with the sheet (column 4, lines 50-65).

Regarding claim 4, Henderson discloses that both the force application assemblies apply pressure simultaneously (column 12, lines 31-41, figure 13).

Regarding claims 5-7, Henderson discloses that both the force application assemblies apply pressure simultaneously (column 12, lines 31-41, figure 13), and Boehm teaches that both the rollers are pulled towards the tool simultaneously (column 4, lines 1-24) as they are vertically lowered so that they maintain contact with the sheet (column 4, lines 50-65). It is therefore evident that both the first and second rollers would be moved in the same way at the same time in the process of the combination.

Regarding claim 8, Henderson discloses that the tool is substantially U-shaped (figure 4).

Response to Arguments
Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach the axis of rotation of the first roller being movable relative to the first carriage. However, Henderson discloses that the and second force application assemblies (figure 5, reference numeral 504, 506) are attached to the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/R.E.S./               Examiner, Art Unit 1747

/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715